Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Drawings
1.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to because “FIG. 2bis” should be replaced with –FIG. 2b--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
3.	The disclosure is objected to because of the following informalities:
Replace all occurrences of “FIG. 2bis” with –FIG. 2b--.
Appropriate correction is required.

Claim Objections
4.	Claims 2-5, 8 and 10-12 are objected to because of the following informalities:
1) 	In claim 2, line 3, “the complex correlation module” lacks antecedent basis.
Replace the “the complex correlation module” with –the complex correlator--. 
	2)	In claims 3-5, 8 and 10-12, replace “furthermore comprising” with –further comprising--
Appropriate corrections are required.

Reasons for Allowance
5.	Claims 1-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowable because none of the prior art discloses or fairly suggests a reflectometry system for the analysis of faults in a transmission line, said system comprising: a demodulator to produce a demodulated complex signal; a complex correlator configured for correlating the demodulated complex signal with a copy of the generated complex signal, in order to produce a first time-domain reflectogram corresponding to the real part of the complex correlation and a second time-domain reflectogram corresponding to the imaginary part of the complex correlation; a module for joint . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	LeLong (U. S. Pub. 2011/0307197) discloses a reflectometry device for diagnosing a network . 
	Tarczy-Hornoch et al. (U. S. Patent 4,630,228) discloses a transmission line analyzer for automatically identifying severities and locations of mismatches.

9.	A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY HE/Primary Examiner, Art Unit 2867